                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

    RSI, LLC,                        )
                                     )              Case No.
         Plaintiff,                  )          5:19-cv-341-JMH
                                     )
    v.                               )         MEMORANDUM OPINION
                                     )              AND ORDER
    NATIONWIDE MUTUAL INSURANCE      )
    COMPANY,1                        )
                                     )
         Defendant.                  )

                                    ***

         This matter is before the Court on the Motion to Dismiss of

Defendant, Nationwide Insurance Company (“Nationwide”), requesting

the Court dismiss the Complaint of Plaintiff, RSI, LLC (“RSI”)

pursuant to Federal Rules of Civil Procedure 12(b)(6) and (c).

[DE 4]. For the reasons set forth herein, Nationwide’s Motion to

Dismiss is GRANTED.

             I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         RSI alleges that, in 2015, Nationwide’s insured, Holmes by

Troy, LLC, a non-party, failed to properly install a waterproofing

tarp at “Plaintiff’s house[,]” located in the City of Richmond, in

Madison County, Kentucky. [Id.].           As a result of this alleged

failure, the roof of the house sustained water damage. [Id.].

Holmes by Troy, LLC, did not remediate the water damage or make



1 Plaintiff named the Defendant as “Nationwide Insurance Company.” [DE 1-1; DE
1-2].    Nationwide asserts it should be correctly identified as “Nationwide
Mutual Insurance Company.”    [DE 4 at 1, PageID #20].
any repairs.   [Id.].   RSI alleges that it submitted repair bids to

Nationwide,    amounting   to    approximately     $36,000.        [Id.].

Nationwide allegedly offered to pay about half that amount for the

claimed damages, which RSI rejected.       [Id].

     As a result, on July 30, 2019, RSI, LLC filed the instant

action against Nationwide in Madison Circuit Court. [DE 1-2 at 1,

PageID #12].   RSI demands Nationwide pay the difference, lost rent

from September 1, 2015 of $1,000 per month to present, totally

$43,000, in damages, as well as punitive damages.             [Id. at 2,

PageID #13]. Notably, RSI purports to proceed pro se.         [DE 1-2 at

1, PageID #12].   The complaint was signed by Douglas Riddle, who

claims to be a member of RSI, LLC.       [Id. at 3, PageID #14].

     On August 23, 2019, Nationwide removed the action to this

Court, [DE 1], and filed the instant motion, [DE 4], arguing the

Court should dismiss RSI’s complaint because, among other things,

it was filed by a non-attorney member of RSI on behalf of the

limited liability corporation.    [DE 4 at 1-2, PageID #20-21; DE 4-

1 at 3-6, PageID #24-27]. On September 5, 2019, RSI filed a

“Notice” with the Court, which we construe as a Response to

Nationwide’s Motion to Dismiss.        [DE 5].   On September 10, 2019,

Nationwide responded in support of its motion to dismiss.        [DE 6].

Accordingly, this matter is now ripe for review.




                                   2
                                 II.   ANALYSIS

       Nationwide argues that RSI’s Complaint is void because it was

filed by a non-attorney member of RSI on behalf of the limited

liability corporation.       [DE 4 at 1-2, PageID #20-21; DE 4-1 at 3-

6,    PageID    #24-27].    Notably,   RSI    does   not   dispute   that   its

Complaint was filed “pro se,” by a non-attorney in Madison Circuit

Court.    [DE 5; see also, DE 1-1; DE 1-2].          Rather, RSI states, in

part, it “...now realizes it cannot represent itself pro se in any

court other than Small Claims...Unfortunately, hired counsel is

not admitted to practice in Federal Court. RSI is now looking for

an attorney approved in Federal Court to work with.”             [DE 5 at 1,

PageID #47]. RSI’s excuse is unavailing.

       Federal law allows parties to “plead and conduct their own

cases personally or by counsel.”           See 28 U.S.C. § 1654.     This has

been “uniformly construed to mean that a corporation cannot appear

otherwise than through counsel.”           U.S. v. 9.19 Acres of Land, 416

F.2d 1244, 1245 (6th Cir. 1969) (per curiam) (internal citations

omitted).       Indeed, “under longstanding tradition ‘a corporation

can only appear by attorney.’” Bass v. Leatherwood, 788 F.3d 228

(2015) (quoting Osborn v. Bank of U.S., 22 U.S. 738, 829 (1824).

The    United    States    Supreme   Court   continues     to   endorse     this

tradition, stating, “[i]t has been the law for the better part of

two centuries ... that a corporation may appear in the federal

courts only through licensed counsel.”           See Rowland v. Cal. Men’s

                                       3
Colony, 506 U.S. 194, 201-02 (1993).             “The rationale for the rule

applies equally to all artificial entities.”               Id. at 202.     Thus,

it is black letter law that LLCs may not appear pro se in Federal

court litigation.2

        Federal courts have further recognized that the appropriate

remedy is to invalidate the actions taken by the non-lawyer in

federal court.        See Prunte v. Universal Music Grp., 484 F.2d 165,

166,    n.   1    (D.C.   Cir.   1990);   see   also,   Polston   v.   Millenium

Outdoors, LLC, Civ. Action No. 6:16-cv-16-KKC,             2017 WL 878230, at

*10, n. 3 (E.D. Ky. March 6, 2017) (stating “[b]lack letter law

invalidates any actions taken by [the non-lawyer] on behalf of

[the Company].”)

        In the instant case, RSI, LLC does not dispute that the

Complaint was not filed by an attorney. [DE 5; see also, DE 1-1;

DE 1-2].         Nor does Mr. Riddle assert that he is an attorney. [DE

1-2 at 3, PageID #14; DE 5].              In fact, RSI openly acknowledges

that “...now realizes it cannot represent itself pro se in any

court other than Small Claims...Unfortunately, hired counsel is

not admitted to practice in Federal Court.”               [DE 5 at 1, PageID

#47].    As a result, we find that application of clear federal law


2 Indeed, Kentucky courts, too, have long recognized this legal principle. See
Hornsby v. Housing Authority of Dry Ridge, 566 S.W. 3d 587, 592 (2018) (stating
“a non-attorney office of a corporation or limited liability company may not
itself engage in the practice of law.”) (citing Ky. Bar Assn’n. v. Tussey, 476
S.W.2d 177, 180 (Ky. 1972); see also, Flynn v. Songer, 399 S.W.2d 491, 494 (Ky.
1966); Ky. State Bar Ass’n v. First Federal Sav. & Loan Ass’n of Covington, 342
S.W.2d 397, 399 (Ky. 1960).

                                          4
necessarily invalidates Mr. Riddle’s filing of the Complaint on

behalf of RSI, LLC.   Accordingly, IT IS ORDERED as follows:

     1)   That Nationwide’s Motion to Dismiss, [DE 4], is, and

hereby shall be, GRANTED;

     2)   That RSI, LLC’s Complaint, [DE 1-1; DE 1-2], is, and

hereby shall be, DISMISSED WITHOUT PREJUDICE;

     3)   That all other pending motions are, and hereby shall be,

DENIED AS MOOT; and

     4)   That this matter shall be STRICKEN from the active

docket.

     This the 22nd day of October, 2019.




                                 5
